SCHWARTZ, Judge.
The sole point raised by the appellant in this cause, in which he was certified by the juvenile division for trial as an adult, claims the right to discharge under the speedy trial rules. We conclude that the 90 day period provided by Fla.R.Juv.P. 8.180(a) was rendered inapplicable by an order correctly extending the time under Fla.R. Juv.P. 8.180(d) because the juvenile did not appear after being properly summoned. Compare L.G. v. State, 405 So.2d 252 (Fla. 3d DCA 1981). For the same reason, the 180 day adult period did not bar the trial because the defendant was not “continuously available for trial” under either the pre- or post- January 1, 1981 version of Fla.R. Crim.P. 3.191(e).1
Affirmed.

. There was no claim or showing of the defendant’s entitlement to discharge because of a violation of his constitutional speedy trial rights.